Citation Nr: 1804726	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-16 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable initial rating for residuals of cold injury of left hand and in excess of 10 percent from January 26, 2015.

4.  Entitlement to a compensable initial rating for residuals of cold injury of right hand and in excess of 10 percent from January 26, 2015.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973, from November 1990 to January 1991, and from April 2006 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2009, April 2009 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The January 2009 rating decision denied service connection for hypertension, and the April 2010 rating decision denied service connection for sleep apnea.

The April 2009 rating decision granted service connection for residuals of cold injury of fingers, bilaterally, and assigned a noncompensable rating effective July 24, 2008.  The Veteran disagreed with the initial rating assigned and the present appeal ensued.  Subsequently, by a July 2015 rating decision, the RO granted service connection for left hand with a 10 percent rating from April 10, 2015; effective date for this grant has been adjusted to January 26, 2015, in a December 2015 rating decision.  The December 2015 rating decision also increased the rating for residuals of cold injury of the right hand from noncompensable to 10 percent from January 26, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his June 2017 Board hearing, the Veteran reported that he has been seen by private physicians for various medical conditions, to include hypertension and residuals of cold injury.  However, the claims file currently contains no records of treatment by any private physicians.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, in order to comply with the duty to assist, an attempt should be made by the RO to obtain any and all treatment records from the Veteran's private physicians.  

The Veteran also stated during the hearing that he has been receiving regular treatments through VA for his service-connected cold injury disability.  Therefore, his updated treatment records need to be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the hypertension claim, the Veteran contends that he had pre-existing hypertension that was aggravated during his tour of duty from April 2006 to July 2007.  Specifically, during the June 2017 Board hearing, he testified that not only was the dose for his blood pressure medication increased, but three different medications were added to his prescription to control his blood pressure, after his deployment in Kuwait.  He believes that the extreme heat, stress, and physical exertions during the deployment aggravated his hypertension.  He also stated after this period of service, he experienced kidney problems, and his kidney problems may be related to his hypertension as his private kidney specialist prescribed a different blood pressure medicine which has been effective in controlling his blood pressure.

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has a current diagnosis of hypertension and he provided competent lay evidence regarding a possible worsening in severity of his preexisting hypertension during his tour of duty from April 2006 to July 2007.  Based on the Veteran's testimony, the Board finds that a VA medical opinion addressing these contentions is necessary to adequately decide the merits of his claim.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his hypertension, sleep apnea and residuals of cold injury since 2007.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

Regardless of the Veteran's response, obtain any updated VA treatment records from the VA Medical Center in Little Rock, Arkansas, and any associated outpatient clinics dated from April 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the etiology of his currently diagnosed hypertension.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's preexisting hypertension worsened during the period of service from April 2006 to July 2007, that is, whether hypertension permanently aggravated beyond the natural progression of the disease during this period of service.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  

A rationale for all requested opinions shall be provided. The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

